Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, that while the defendant was under the same obligation to maintain the crossing for the use of the Ingalls farm as it was for the use of the Baker farm, yet the evidence fails to show that the defendant was guilty of negligence in the maintenance of the crossing which was the proximate cause of the accident. All concurred; Foote, J., in result only, upon the ground that the occupants of the Ingalls farm had the use of the crossing either as licensees or as a way of necessity, and that in either case the defendant owed them no duty to keep the crossing in repair, except Kruse, J., who dissented.